Citation Nr: 9912527	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  96-43 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased initial disability evaluation 
for service-connected intervertebral disc syndrome, lumbar 
spine.

2.  Entitlement to an increased initial disability evaluation 
for service-connected intervertebral disc syndrome, cervical 
spine.

3.  Entitlement to an increased initial disability evaluation 
for service-connected tendonitis of the left upper extremity.

4.  Entitlement to an increased initial disability evaluation 
for service-connected tendonitis of the right upper 
extremity.

5.  Entitlement to an increased initial disability evaluation 
for service-connected chondromalacia patella, right knee.

6.  Entitlement to service connection for loss of visual 
acuity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 1966 to July 
1970 and from February 1985 to April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision, in pertinent 
part: (1) granted service connection for intervertebral disc 
syndrome, lumbar spine, and assigned thereto a 10 percent 
initial disability evaluation, effective May 1996; (2) 
granted service connection for intervertebral disc syndrome, 
cervical spine, and assigned thereto a noncompensable (0 
percent) initial disability evaluation, effective May 1996; 
(3) granted service connection for tendonitis of the upper 
extremities, and assigned thereto a noncompensable initial 
disability evaluation, effective May 1996; (4) granted 
service connection for chondromalacia, right knee, and 
assigned thereto a noncompensable initial disability 
evaluation, effective May 1996; and (5) denied entitlement to 
service connection for loss of visual acuity.  The appellant 
filed a notice of disagreement and substantive appeal 
addressing all of these issues.

With the exception of his claim for service connection for 
loss of visual acuity, all of the appellant's claims in this 
matter involve his disagreement over the initial disability 
ratings assigned to service-connected conditions.  For the 
reasons addressed below, the Board concludes that a Remand is 
necessary to allow for an informed decision on these claims.  
Accordingly, these issues will be discussed in the REMAND 
portion of this decision.


FINDINGS OF FACT

1.  No medical evidence has been presented or secured to 
render plalusible a claim that the veteran has a disability 
of the eyes other than defective vision caused by refractive 
error, diagnosed as amblyopia, presbyopia, and hyperopia.

2.  Refractive error of the eyes is a congenital or 
developmental defect and is not considered a disease or 
injury under the law for VA disability compensation purposes.


CONCLUSION OF LAW

Service connection for refractive error, including amblyopia, 
presbyopia, and hyperopia, is precluded by law.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. 3.303) (1998); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991), a VA claimant has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is generally required for the 
claim to be well grounded.  Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Establishing service connection under 38 U.S.C.A. § 1110 
(West 1991) generally requires: (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1996), aff'd per curiam 78 F.3d 604 (Fed. Cir. 
1996) (table); see also Epps v. Gober, 126 F.3d 1464, 1468 
(Fed. Cir. 1997) (expressly adopting the definition of well-
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97-7373 (Jan. 5,1998); Heuer and Grottveit, 
both supra.  Alternatively, the third Caluza element can be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by evidence of 
continuity of symptomatology and medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

In the case of a disease only, service connection also may be 
established under § 3.303(b) by (1) evidence of the existence 
of a chronic disease in service or of a disease, eligible for 
presumptive service connection pursuant to statute or 
regulation, during the applicable presumption period and (2) 
present disability from it.  See Savage supra.  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  For service connection to be granted, it is 
required that the facts, as shown by the evidence, establish 
that a particular injury or disease resulting in chronic 
disability was incurred in service, or, if pre-existing 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).  Furthermore, with 
chronic disease shown as such in service so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1998).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added)  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.

The appellant has argued that service connection is warranted 
for defective vision.  Service medical records reflect that 
during the appellant's second period of active duty service 
he was seen for treatment of refractive error.  An April 1991 
treatment report noted a diagnosis of early presbyopia.  A 
subsequent treatment report, dated July 1991, noted diagnoses 
of astigmatism, hyperopia and presbyopia.

Following his discharge from the service, the veteran 
continued to experience loss of visual acuity.  A post 
service VA eye examination, dated June 1996, concluded with 
diagnoses of amblyopia of the left eye and hyperopia and 
presbyopia of both eyes.  A subsequent treatment report, 
dated December 1996, from a private physician, noted a 
diagnosis of presbyopia.  The report also noted "heredity," 
under the heading "[e]diological factors responsible."

Amblyopia is "impairment of vision without detectable 
organic lesion of the eye."  Stedman's Medical Dictionary, 
at 53 (28th ed. 1995).  Hyperopia is an error of refraction, 
farsightedness.  Stedman's at 797.  Presbyopia is "hyperopia 
and impairment of vision due to advancing years or to old 
age."  Stedman's at 1349.

Pursuant to 38 C.F.R. § 3.303(b) (1998), refractive error, 
diagnosed as amblyopia, hyperopia and presbyopia, is 
congenital or developmental defects and as such is not a 
disease or injury within the meaning of applicable 
legislation.  Accordingly, in view of the regulatory bar to 
consideration of refractive error for service connection, the 
appellant's claim to service connection for defective vision 
on the basis of refractive error is denied due to the lack of 
legal merit or entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426 (1994)



ORDER

Service connection for loss of visual acuity is denied.


REMAND

A.  Clarification of Assigned Initial Disability Ratings

In November 1997, the RO issued a supplemental statement of 
the case (SSOC) which appears to have: (1) granted an 
increased initial disability rating of 40 percent for the 
appellant's service-connected intervertebral disc syndrome, 
lumbar spine, effective May 1996; (2) granted an increased 
initial disability rating of 10 percent for the appellant's 
service-connected tendonitis of the left upper extremity, 
effective May 1996; and (3) granted an increased initial 
disability rating of 10 percent for the appellant's service-
connected chondromalacia, right knee, effective May 1996.  A 
notification letter regarding these increased initial 
disability ratings does not appear in the veteran's claims 
file.  The Board also notes that the November 1997 SSOC 
failed to list any reasons or bases for the change in the 
initial disability ratings for these three conditions.  
Thereafter, in June 1997, the RO issued a rating decision on 
an issue not currently before the Board.  That rating 
decision, however, does not reflect any of the changes as 
previously noted in the RO's November 1997 SSOC.  

Under these circumstances, the Board can not properly 
determine what initial disability rating has been assigned by 
the RO to the veteran's service-connected conditions, 
including (1) intervertebral disc syndrome, lumbar spine; (2) 
intervertebral disc syndrome, cervical spine; (3) tendonitis 
of the left upper extremity; (4) tendonitis of the right 
upper extremity; and (5) chondromalacia patella, right knee.  

For reasons indicated below, the Board has concluded that the 
RO must properly issue a statement of the case (SOC) 
addressing the veteran's claims for increased initial 
disability ratings in this matter.  In supplying the veteran 
with a new SOC as directed below, the RO should also take 
note of these discrepancies and take corrective actions as 
appropriate.

B. Fenderson v. West

In a recent opinion by the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999), the Court noted, in pertinent part, that there is 
a "distinction between an original rating and a claim for an 
increased rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . . ."  Fenderson, at 126. 

In Fenderson, the Court held that the rule articulated in 
Francisco v. Brown did not apply to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Fenderson, 12 Vet. 
App. at 126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The Court held in Francisco that, although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings and that, where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Instead, in 
Fenderson, the Court held that, where a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on facts 
found.  Fenderson, at 126.
.
Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132, emphasis in the original.  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC. Id.

The Board has recharacterized the issues on appeal in order 
to comply with the Fenderson decision.  Accordingly, the RO 
should issue an SOC properly considering the veteran's claims 
for increased initial disability ratings for his service-
connected conditions.  The veteran will then be afforded 60 
days in which to perfect an appeal to the Board by filing a 
Substantive Appeal regarding these issues.  See 38 C.F.R. 
§ 20.202; 38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302 (b); 
and Fenderson, 12 Vet. App. 119.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

The RO should readjudicate the following 
issues: 
(1) entitlement to an increased initial 
disability evaluation for service-
connected intervertebral disc syndrome, 
lumbar spine; (2) entitlement to an 
increased initial disability evaluation 
for service-connected intervertebral disc 
syndrome, cervical spine; (3) entitlement 
to an increased initial disability 
evaluation for service-connected 
tendonitis of the left upper extremity; 
(4) entitlement to an increased initial 
disability evaluation for service-
connected tendonitis of the right upper 
extremity; and (5) entitlement to an 
increased initial disability evaluation 
for service-connected chondromalacia 
patella, right knee.  In doing so, the RO 
should provide the appellant and his 
representative with a statement of the 
case, which includes all applicable 
regulations and case law and contains a 
discussion of the reasons and bases for 
their decision, and gives them the 
appropriate length of time in which to 
file a Substantive Appeal regarding all 
or some of these issues.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).


Following completion of these actions, if the decision 
remains unfavorable and the appellant and his representative 
continue their appeal, the case should be returned to the 
Board for completion of appellate review, in accordance with 
the current appellate procedures.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

